         Case 3:20-cv-00104-JJV Document 23 Filed 03/31/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

JASON BOWERS,                               *
                                            *
                     Plaintiff,             *
v.                                          *
                                            *            No. 3:20-cv-00104-JJV
ANDREW SAUL,                                *
Commissioner of Social Security,            *
                                            *
                     Defendant.             *


                                      JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice.

       DATED this 31st day of March 2021.




                                         __________________________________________
                                         JOE J. VOLPE
                                         UNITED STATES MAGISTRATE JUDGE
